Citation Nr: 1617879	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-48 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

Entitlement to higher ratings for degenerative changes of the lumbar spine, currently assigned "staged" ratings of 20 percent prior to May 9, 2011; 40 percent from May 9, 2011 to July 24, 2012; and 10 percent from July 25, 2012, to include whether a restoration of a 40 percent rating is warranted from July 25, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the New York, New York RO.  The claims file is now in the jurisdiction of the Columbia, South Carolina RO.  In his substantive appeal, the Veteran requested a Travel Board hearing; in August 2014, he withdrew his hearing request.

The issue on appeal is characterized to reflect that "staged" ratings have been assigned, and that all "stages" remain on appeal.


FINDINGS OF FACT

1.  Prior to May 9, 2011, the Veteran's service-connected low back disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes of disc disease having a total duration of at least 4 weeks during a 12 month period, or separately ratable neurological manifestations.

2.  From May 9, 2011 to the present, the Veteran's service-connected low back disability is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine, or evidence of incapacitating episodes of disc disease having a total duration of at least 6 weeks during a 12 month period, or separately ratable neurological manifestations, other than mild left lower extremity radiculopathy .

3.  The evidence of record does not clearly warrant the conclusion that sustained improvement of the Veteran's back disability has been demonstrated; the evidence does not make it reasonably certain that the improvement in the low back disability shown on July 2012 VA examination will be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2011, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5242 (2015).

2.  From May 9, 2011, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5242 (2015).

3.  The RO's decision to reduce the rating for low back disability from 40 percent to 10 percent effective July 25, 2012 was not proper, and restoration of a 40 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, of the type of evidence needed to substantiate the claim, namely, evidence demonstrating an increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication.  December 2008 and June 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it also informed him of effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records are associated with his claims file.  The AOJ arranged for VA examinations in January 2009, June 2010, September 2010, May 2011, and July 2012.  The Board finds the examinations cumulatively are adequate for rating purposes; the reports reflect the providers' familiarity with pertinent medical history and include notation of all findings necessary for proper consideration of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any relevant evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 through 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The General Formula applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is rated based on incapacitating episodes, and provides for the following ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for purposes of rating based on incapacitating episodes under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5003.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The Veteran's claim for an increased rating was received in December 2008.

In a December 2008 statement, the Veteran's treating physician stated that the Veteran's chronic low back pain had worsened and was likely to continue to worsen.

On January 2009 VA examination, the Veteran reported that he treated his low back pain with aspirin and baths.  There was no history of hospitalization, surgery, neoplasm, urinary incontinence, urinary urgency, or urinary retention requiring catheterization.  The Veteran reported urinary frequency with a daytime voiding interval of 1 to 2 hours and nocturia with 2 voidings per night.  There was no history of fecal incontinence or obstipation.  The Veteran reported erectile dysfunction and numbness but denied paresthesias, leg or foot weakness, falls, or unsteadiness.  He reported decreased motion, stiffness, spasms, and lumbosacral pain; the pain was described as moderate, varying from dull to sharp, daily with a duration of hours, and radiating upward to the upper back.  He reported sporadic severe flare-ups of spinal symptoms that occurred twice a week with a duration of hours; he reported difficulty doing chores and activities of daily living during flare-ups.  He reported 2 incapacitating episodes in the previous 12 months.  He used a back brace and was able to walk less than a quarter-mile.

On physical examination, the Veteran's posture and head position were normal.  His gait was abnormal with a hip swing.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was bilateral muscle spasm, and there was no evidence of atrophy, guarding, pain with motion, tenderness, or weakness to either side; the muscle spasm was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Detailed motor exam was 5/5 bilaterally except for hip flexion, which was 4/5 bilaterally; muscle tone was normal and there was no muscle atrophy.  Detailed sensory and reflex exams were normal with the exception of left knee jerk, which was 1+.  On active range of motion, flexion was from 0 to 60 degrees, extension was from 0 to 15 degrees, left lateral flexion was from 0 to 10 degrees, left lateral rotation was from 0 to 10 degrees, right lateral flexion was from 0 to 15 degrees, and right lateral rotation was from 0 to 10 degrees.  There was additional limitation after repetitive motion due to pain; extension was from 0 to 10 degrees and right lateral flexion was from 0 to 10 degrees.  Lasegue's sign was negative.  Tenderness was noted to T9-T10-T11.  X-ray results of the lumbosacral spine showed a transitional lumbosacral vertebral body; osteophytic lipping noted diffusely, mostly at the L4-L5 level; mild degenerative endplate sclerosis at L4 and L4; and scattered vascular calcifications.  X-ray results of the thoracic spine showed mild osteophytic lipping within the mid to lower thoracic spine.  The Veteran reported that he retired in June 2008 due to eligibility by age or duration of work, as well as low back problems and difficulty walking and standing.  The diagnoses included lumbar degenerative disc disease/degenerative joint disease, lumbar discopathy, and thoracic spine degenerative joint disease.  The examiner opined that the current level of disability was moderate-severe.

Based on these results, the February 2009 rating decision on appeal granted a 20 percent rating for low back condition, effective December 11, 2008 (the date the claim for increased rating was received).

On June 2010 VA examination, the Veteran reported that turning his head to one side aggravated his low back pain.  He reported that the low back pain tended to move up the spine, even to the cervical spine, but it did not radiate down the lower extremities.  He reported that the pain was present daily all the time and it became severe when he moved in the wrong direction.  He reported that the pain prevented him from falling asleep at night.  He denied having any operations or epidural injections and reported that he took aspirin, Motrin and Aleve and used ice packs for his back pain.  He reported that he stopped working 2 years earlier because of his back pain and to take care of his wife and daughter who were very sick.  He had been a physical education teacher, which involved climbing stairs and doing physical activity like turning, bending, and twisting that he could not do because of back pain.  Regarding activities of daily living, he reported that he could not jog, play basketball or do any sports, and the pain also affected his sex life.

On physical examination, the Veteran expressed pain while walking.  He had very limited flexing forward at the waist, and he had more pain flexing forward than extending backwards at the waist.  Deep tendon reflexes were 2+ at the right knee, 1+ at the left knee, 1+ at the right ankle, and 0 at the left ankle.  The Veteran demonstrated weakness in the left lower extremity although the movements were limited by pain.  On sensory examination, there was decreased sensation to primary modalities distal in the left leg as compared to the right.  Straight leg raising did not elicit pain in sciatic distribution on either side.  The pain in the back was mostly on the left paralumbar area and low thoracic area.  The impression was lumbosacral strain with lumbar spondylosis.  

The examiner noted that since there were some findings in favor of radiculopathy and some findings not in favor of radiculopathy, he ordered an MRI of the lumbosacral spine and an EMG nerve conduction velocity of the lower extremities to clarify the diagnosis.  He stated that he would dictate his final comments and impression after he saw the test results.  A July 2010 addendum note by the examiner noted that the Veteran "has had a normal EMG/nerve conduction velocity of the left lower extremity."  As a result, the examiner concluded that there was no peripheral nerve or root of the nerve damage by this test. 

On September 2010 VA examination, the Veteran reported relatively constant low back pain which varied in intensity depending on activity; he reported that it worsened with any quick sudden movements.  He denied radiation of pain.  He reported that his ability to walk was affected at times, stating that he could not even get out of bed.  He denied any acute episodes in the prior 12 months for which a physician had specifically prescribed bed rest.  He reported having undergone physical therapy and taking aspirin and Tylenol as needed, with temporary relief.  He denied surgery or epidural injections.  He reported that his basic activities of daily living were unaffected by his back condition.  He reported flare-ups several times per week which would last less than 1 hour with severe pain which limited his ability to ambulate.  He reported occasionally ambulating with a cane and wearing a back support on a near daily basis.

On physical examination, flexion was from 0 to 40 degrees, extension was to 15 degrees, lateral flexion was to 10 degrees bilaterally, and lateral rotation was to 10 degrees bilaterally; pain was noted throughout each movement but the range of motion was not additionally limited following repetitive use.  There was spasm along the left paraspinal muscles along the L3 through L5 vertebral bodies.  There was diffuse tenderness to palpation.  Straight leg raising was negative.  No focal motor or sensory deficits were noted and deep tendon reflexes were 2+ and symmetric.  The Veteran's gait was antalgic and he ambulated with a cane.  Recent MRI results of the lumbar spine showed multilevel spondylosis and degenerative stenosis.  The diagnosis was chronic multilevel spondylosis and degenerative stenosis of the lumbar spine.

On May 9, 2011 VA examination, the Veteran reported back pain on a daily basis which was non-radiating.  He reported that under normal circumstances he could walk a quarter-mile on level ground.  He reported 3 incapacitating episodes of back pain in the previous year.  He reported using a home exercise program with benefit and taking over-the-counter medication.  He reported that in his work activity, his back limited his ability to demonstrate physical skills to the students, and in his daily living he had to stop jogging.  He did not note significant flare-ups if he carried out his home exercise program on a regular basis.  He reported using a back brace.

On physical examination, the Veteran used a cane.  He appeared to suffer a moderate to severe degree of motion pain getting on and off the examination table; all motion of the back was slow and appeared painful.  Flexion was to 25 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees bilaterally, and lateral rotation was to 10 degrees bilaterally.  The motion as measured was not additionally limited following repetitive use testing.  The Veteran's back was diffusely tender.  Straight leg raising was 30 degrees bilaterally accompanied by low back pain and leg pain on both sides.  Motor strength appeared slightly diminished in flexion and extension at both knees but sensory function appeared normal.  The Veteran's gait was slow and broad-based with a slight limp on the left leg.  X-ray results showed small anterior osteophytes but no other abnormality.  The diagnosis was lumbar spondylosis with clinical evidence of a left lumbar radiculopathy.

Based on this evidence, a January 2012 rating decision granted a 40 percent rating for low back condition with mild degenerative changes, effective May 9, 2011 (the date of the VA examination showing increased severity).  [The rating decision also granted a separate 10 percent rating for left lower extremity radiculopathy, also effective May 9, 2011.  The left lower extremity rating was not appealed and therefore is not being considered.]

On February 2012 VA peripheral nerves examination, the examiner opined that the Veteran's lower back problem and left lower extremity radiculopathy render him unable to secure and maintain a substantially gainful physical type of employment; the examiner opined that the problem is not severe enough for him not to be able to secure and maintain a substantially gainful sedentary type of employment.  The examiner explained that his motor and sensory peripheral neuropathy is mild and could be controlled with medications allowing him to secure and maintain a sedentary type of employment.

On July 25, 2012 VA examination, the Veteran reported that his back was doing well as long as he did his back exercises, but he could not do his exercises because his wife had cancer and his daughter had lupus.  He reported that his primary concern was trying to go to sleep at night, which he described as stress-induced.  He did not report that flare-ups impact the function of the thoracolumbar spine.

On physical examination, forward flexion was to 90 degrees or greater with objective evidence of painful motion at 5 degrees.  Extension was to 30 degrees or greater with no objective evidence of painful motion.  Right and left lateral flexion were each to 30 degrees or greater with objective evidence of painful motion at 0 degrees.  Right and left lateral rotation were each to 30 degrees or greater with objective evidence of painful motion at 0 degrees.  On repetitive use testing, forward flexion was to 90 degrees or greater, extension was to 30 degrees or greater, right and left lateral flexion were each to 30 degrees or greater, and right and left lateral rotation were each to 30 degrees or greater.  There was no additional limitation in range of motion following repetitive-use testing, but there was pain on movement, and interference with sitting, standing and/or weight-bearing.  The examiner opined that repeated testing was not uniformly reproducible due to the Veteran's guarding.  There was soft tissue pain of the low back to palpation on the left side.  There was guarding and/or muscle spasm of the thoracolumbar spine but this did not result in abnormal gait or spinal contour.  There was no muscle atrophy present.  Sensory testing was normal and straight leg raising was negative.  There was no radicular pain or other signs or symptoms due to radiculopathy.  The left sciatic nerve was noted to be involved in mild radiculopathy.  There were no incapacitating episodes over the previous 12 months due to intervertebral disc syndrome.  The Veteran reported using a cane when his back pain is severe, usually when he did not do his exercises; otherwise, he did not experience back pain when he did his exercises.  The Veteran was able to sit in a chair or on the end of the examining table without signs of pain.  The Veteran reported that he could not sit because he goes to sleep.  He reported that he could lift a bag of groceries, averaging 20 pounds, and he did well with a riding lawnmower.  X-ray results of the lumbar spine showed anatomic alignment of the spine; vertebrae and disc spaces and normal pain; and small osteophytes visible on the anterior vertebrae.

Based on this evidence, a November 2012 rating decision decreased the Veteran's rating for degenerative changes of the lumbar spine to 10 percent, effective July 25, 2012 (the date of the VA examination appearing to show decreased severity).

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

The Veteran also submitted lay statements from family members describing his difficulties due to his low back disability.

During the period prior to May 9, 2011, the preponderance of the evidence is against a finding that the disability warranted a rating higher than 20 percent.  Examination in January 2009 showed flexion limited to 60 degrees, and examination in September 2010 showed flexion limited to 40 degrees; neither examination reflects limited range of motion to 30 degrees or less required for the next higher, 40 percent, rating.  Although X-ray findings during this time period showed degenerative changes, there was normal lumbar curvature and the January 2009 VA examiner opined that the current level of disability was moderate-severe.  On September 2010 VA examination, the Veteran reported that his basic activities of daily living were unaffected by his back disability.  The medical evidence prior to May 9, 2011 does not show that symptoms of the low back disability included forward flexion limited to 30 degrees or less, or ankylosis (the criteria for a 40 percent or higher rating).  

In addition, the preponderance of the evidence during this period is against a finding that any separate ratings are warranted for associated neurological impairment.  While, as noted by the June 2010 examiner, there were some findings indicative of neuropathy, further testing led the examiner to conclude that there was no peripheral nerve or root of the nerve damage.  Further, the VA examination report in September 2010 found no focal motor or sensory deficits, and deep tendon reflexes were 2+ and symmetric.  Likewise, the Board finds no persuasive evidence during this period of incapacitating episodes due to intervertebral disc syndrome requiring physician-prescribed bed rest. 

For the period from May 9, 2011, the evidence supports a finding that the disability warrants a 40 percent rating, but no higher.  Examination in May 2011 showed flexion limited to 25 degrees, based on which the 40 percent rating was assigned, and all motion of the back was slow and appeared painful.  However, there is no evidence of ankylosis of the spine or additional associated neurological impairment (other than the left lower extremity radiculopathy) to warrant a higher rating under the general rating formula, nor is there evidence of incapacitating episodes due to intervertebral disc syndrome requiring physician-prescribed bed rest.

For the period from July 25, 2012 to the present, as noted above, where material improvement in the physical condition is reflected, the Board will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected low back disability.  Notably, while the July 2012 VA examination (upon which the 10 percent rating was based) appears to show that the Veteran had forward flexion to 90 degrees or greater, painful motion was noted from 5 degrees and motion was painful throughout testing on each of the lateral ranges of motion.  Significantly, the examiner found that the low back pain interfered with sitting, standing, and weight-bearing; the Veteran was guarding on repetitive use testing.  The 40 percent rating that was assigned for the low back disability contemplated the limited and painful range of motion consistently shown since the May 2011 examination, and the Board finds that the evidence in this case does not demonstrate a sustained improvement with cessation of the severe symptoms in the low back.  Accordingly, restoration of the 40 percent rating for the low back disability is warranted. 

Neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula).  As noted above, the Veteran has already been granted a separate 10 percent rating for left lower extremity radiculopathy effective May 9, 2011, the date of the VA examination showing such neurological impairment.  Regarding the right lower extremity or other neurologic manifestations, neurological manifestations were not noted or alleged.  Therefore, a separate rating for neurological manifestations (other than in each the left lower extremity, which is not at issue herein) is not warranted.  

The Board has considered whether referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is warranted.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps for determining whether referral for extraschedular consideration is warranted.  First it must be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If so, the schedular evaluation is adequate, and referral for extraschedular consideration is not necessary; the analysis stops there.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected low back disability fall squarely within the criteria for the schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for the claim on appeal.   

The Board has considered whether the record has raised a claim for a total disability rating based on individual unemployability due solely to the Veteran's back disability at any time during this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [A May 2013 rating decision granted entitlement to individual unemployability, effective June 10, 2011, based on a finding that the evidence of record shows the Veteran is unable to secure or retain substantially gainful employment because of a combination of his service-connected PTSD, degenerative changes of the lumbar spine, and left lower extremity radiculopathy].  The Veteran worked for many years as an educator and completed four years of college.  He reported in his 2011 claim for TDIU that PTSD was the only service-connected disability that prevented him from securing or following any substantially gainful occupation.  Further, the February 2012 VA examiner opined that the Veteran's lower back problem and left lower extremity radiculopathy is not severe enough for him not to be able to secure and maintain a substantially gainful sedentary type of employment.  For these reasons, the Board does not find that a claim for TDIU based solely on the Veteran's low back disability has been raised on the record. 


ORDER

Entitlement to a rating in excess of 20 percent for low back disability prior to May 9, 2011 is not warranted.  

Entitlement to a rating in excess of 40 percent for low back disability from May 9, 2011 is not warranted.  

Restoration of a 40 percent rating for the Veteran's low back disability from July 25, 2012 is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


